Name: Commission Regulation (EEC) No 3033/88 of 30 September 1988 opening and providing for the administration of Community tariff quotas for fresh or chilled tomatoes and strawberries originating in the African, Caribbean and Pacific States or the overseas countries and territories (1988/89)
 Type: Regulation
 Subject Matter: executive power and public service;  tariff policy;  plant product
 Date Published: nan

 1 . 10 . 88 Official Journal of the European Communities No L 271 /89 COMMISSION REGULATION (EEC) No 3033/88 of 30 September 1988 opening and providing for the administration of Community tariff quotas for fresh or chilled tomatoes and strawberries originating in the African, Caribbean and Pacific States or the overseas countries and territories (1988/89) Community (3), Spain and Portugal shall postpone implementation of the preferential arrangements for fruit and vegetables covered by Regulation (EEC) No 1035/72 (4), as ldst amended by Regulation (EEC) No 2238/&amp;8 Is), until 31 December 1989 and 31 December 1990 respectively ; whereas, consequently, the abovemen ­ tioned tariff concession is not curently applicable in Spain or Portugal ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for those quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, in the present case, it would appear advisable not to allocate the quotas among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under the conditions and according to the procedures specified in Article 1 (2) ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of quota shares allocated to that economic union may be carried out by any of its members, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Carribean and Pacific States or the overseas countries and territories ('), as last amended by Regulation (EEC) No 1821 /87 Q, and in particular Articles 13 and 22 thereof, Whereas Article 13 of Regulation, (EEC) No 486/85 provides for the opening by the Community for imports into the Community for the following quotas :  2 000 tonnes of fresh or chilled tomatoes, falling within CN code ex 0702 00 10 for the period 15 November to 30 April, and  1 100 tonnes of strawberries falling within CN code ex 0810 10 90 for the period 1 November to 28 February, originating in the countries in question ; Whereas the customs duties applicable within the limit of these quotas are set at 4,4 % with a minimum duty of 0,8 ECU per 100 kilograms net weight and at 5,6 % for strawberries ; whereas these Community tariff quotas should be opened for the abovementioned periods ; Whereas by virtue of the provisions of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the third ACP-EEC Convention consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European HAS ADOPTED THIS REGULATION : Article 1 1 . The customs duties applicable to imports into the Community as constituted on 31 December 1985 of the following products originating in the African, Caribbean and Pacific States or the overseas countries and territories shall be suspended at the levels indicated and within the limits of the Community tariff quotas as shown below : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.1601 ex 0702 00 10 Fresh or chilled tomatoes, from 15 November 1988 to 30 April 1989 2 000 4,4 subject to a minimum of 0,8 ECU/ 100 kg net 09.1603 ex 0810 10 90 Strawberries, from 1 November 1988 to 28 February 1989 1 100 5,6 (3) OJ No L 172, 30 . 6. 1987, p. 1 . if) OJ No L 118, 20 . 5. 1972, p. 1 . O OJ No L 198 , 26. 7. 1988, p. 1 . (') OJ No L 61 , 1 . 3 . 1985, p. 4 . (2) OJ No L 172, 30 . 6 . 1987, p. 102. No L 271 /50 Official Journal of the European Communities 1 . 10 . 88 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . 2. If imports of products covered by these tariff quotas are made, or are foreseen within the next 14 calendar days at the latest, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the quotas so permits. 3 . If a Member State does not use up the quantities drawn within the said 14 days, it shall return the remaining unused portion as soon as possible, by telex addressed to the Commission . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) enable imports to be charged without interruption against their accumulated share of the quota. 2. Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 This Regulation shall enter into force on 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1988 . For the Commission COCKFIELD Vice-President